EXHIBIT 10.5
 
 






AMENDMENT AGREEMENT


 
THIS AMENDMENT AGREEMENT, dated as of December 23, 2013 (this "Agreement"),
by  and between by Assured Pharmacy, Inc., a Nevada corporation (the "Borrower")
and Brockington Securities, Inc., a New York corporation (the "Lender"), amends
that revolving line of credit agreement, dated March 10, 2009 (the "Line of
Credit"), as amended pursuant to the terms of that certain modification and
extension agreement dated March 10, 2010, November 10, 2011, June 22, 2012 and
November 12, 2012 (the "Line of  Credit Amendments" and together with the Line
of Credit, the "Prior Agreements").
 
WITNESSETH:
 
WHEREAS, pursuant to the terms of the Line of Credit, the Lender agreed to
establish a Line of Credit for Borrower for a period extending to March 10,
2010.
 
WHEREAS, pursuant to the terms of the Line of Credit Amendment, the Lender
agreed to extend the Line of Credit for a period extending to March 10, 2011,
 
WHEREAS, pursuant to the terms of the Line of Credit Amendment, the Lender
agreed to extend the Line of Credit for a period extending to June 30, 2012,
 
WHEREAS, pursuant to the terms of the Line of Credit Amendment, the Lender
agreed to extend the Line of Credit for a period extending to June 30, 2014,
 
WHEREAS, pursuant to the terms of the Line of Credit Amendment, the Lender
agreed to increase the Line of Credit from $300,000 to $500,000,
 
WHEREAS, the parties desire to amend the Line of Credit to extend the term of
the Line of Credit from June 30, 2014 to August 30, 2016.
 
NOW THEREFORE, in consideration of the mutual benefits accruing to Lender and
Company and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby agree as follows:
 
1.DEFINITIONS.
 
Defined terms not herein defined shall have the meaning set forth in the Line of
Credit.
 
2.AMENDMENT


2.1           Amendment to the Line of Credit. The first sentence of Section 1
is hereby amended in its entirety to the Line of Credit to be and read as
follows:


"1. LINE OF CREDIT. Lender hereby establishes for a period extending to August
30, 2016 (the "MATURITY DATE") a revolving line of credit (the "Credit Line")
for Borrower in the principal amount of Three Hundred Thousand Dollars
($500,000.00) the ("Credit Limit")."
 
2.2          Effect on Prior Agreements. Subject to the amendment provided
herein, all of the terms and conditions of the Prior Agreements shall continue
in full force and effect after the execution of this Agreement and shall not be
in any way changed, modified or superseded by the terms set forth herein. Except
as expressly set forth herein, this Agreement shall not be deemed to be a
waiver, amendment or modification of any provisions of the Prior Agreements or
of any right, power or remedy of the Lender, or constitute a waiver of any
provision of the Prior Agreements (except to the
 
 

 
Page 1 of 3

--------------------------------------------------------------------------------

 

 
extent herein set forth), or any other document, instrument and/or agreement
executed or delivered in connection therewith, in each case whether arising
before or after the date hereof or as a result of performance hereunder or
thereunder. The Lender reserve all rights, remedies, powers, or privileges
available under the Prior Agreements, at law or otherwise.  This Agreement shall
not constitute a novation or satisfaction and accord of the Prior Agreements or
any other document, instrument and/or agreement executed or delivered in
connection therewith.
 
3.MISCELLANEOUS.
 
3.1 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.
 
3.2 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New York without regard to the choice of law principles
thereof.
 
3.3 Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
3.4 Counterparts/Execution.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.
 
3.5 Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
3.6 Notices.   Any notice, demand or request required or permitted to be given
by the respective parties hereto pursuant to the terms of this Agreement shall
delivered in accordance with the terms of the Purchase Agreement.
 
3.7  Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith.
 
3.8  Entire Agreement; Amendments. This Agreement constitutes the entire
agreement between the parties with regard to the subject matter hereof and
thereof, superseding all prior agreements or understandings, whether written or
oral, between or among the parties. No amendment, modification or other change
to this Agreement or waiver of any agreement or other obligation of the parties
under this Agreement may be made or given unless such amendment, modification or
waiver is set forth in writing and is signed by Lender and Company.  Any waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.
 
3.9 Headings. The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.
 
 
 
[Signature pages follow]
 
 

 
Page 2 of 3

--------------------------------------------------------------------------------

 

 


 
IN WITNESS WHEREOF, Borrower and Lender have each caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.


 
BORROWER:


 
ASSURED PHARMACY INC.




 
By:  /s/ Brett Cormier_________________________
Name:   Brett Cormier
Title:     CFO
 
LENDER:


 
BROCKINGTON SECURITIES INC.






 
By:  /s/  Robert
DelVecchio                                                            
Name:   Robert DelVecchio
Title:     CEO


 


 

 



 
Page 3 of 3

--------------------------------------------------------------------------------

 